DETAILED ACTION
This Office Action is in response to the communication filed on 01/24/2022. 
The objections to claims 5, 11, 14, 17, and 20-21 have been withdrawn in view of amendments of the claims. 
The rejections of claims 1-11, and 13-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/24/2022 has been entered.
Allowable Subject Matter
Claims 1-11, and 13-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "at least one local store storing other content items not referenced in the at least one application access record; a hardware processor executing at least one application, the application having ability to access the content items referenced in the at least one application access record, the application being restricted from accessing the other content items not referenced in the at least one application access record; an operating system, when executed by the hardware processor, is configured to: search the local store without a request to perform the search from a user; identify at least one of the other content items on a basis of criteria; based at least on the identifying, send, to the user, a request to add the identified at least one of the other content items to the at least one application access record; and upon receiving authorization to add the identified at least one of the other content items to the at least one application access record, add the identified at least one of the other content items to the at least application access record enabling the application to access the at least one of the other content items" in combination with other limitations as a whole and in the context recited in claim 1.


 being restricted from accessing content items not referenced in the application access record; and at an operating system of the computing device: searching the local store without a request to perform the search from a user to identify at least one of the other content items on a basis of criteria; based at least on the searching, recommending, to the user, to add the identified at least one of the other content items to the application access record; upon receiving authorization from the user to add the identified at least one of the other content items to the application access record, adding the identified at least one of the other content items to the application access record enabling the application to access the at least one of the other content items" in combination with other limitations as a whole and in the context recited in claim 20.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/AMIE C. LIN/           Primary Examiner, Art Unit 2436